—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J., at suppression hearing; Efrain Alvarado, J., at jury trial and sentence), rendered October 18, 1996, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences to concurrent terms of 5 to 10 years, and otherwise affirmed.
Defendant’s motion to suppress was properly denied. Probable cause was amply established by the totality of circumstances. In an area known for drug activity, narcotics officers observed defendant making repeated exchanges of unidentified objects for currency (see, People v Dukes, 254 AD2d 149, lv denied 93 NY2d 898). Prior to defendant’s arrest, drugs were recovered from one of the buyers (see, People v Wright, 260 AD2d 248, lv denied 93 NY2d 931).
We find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.